Case 5:17-cv-02514-JGB-SHK Document 252 Filed 04/06/20 Page 1 of 6 Page ID #:5109




  1   Daniel H. Charest (admitted pro hac vice)
      dcharest@burnscharest.com
  2   TX Bar # 24057803
      Will Thompson (CA Bar # 289012)
  3
      wthompson@burnscharest.com
  4   Warren Burns (admitted pro hac vice)
      wburns@burnscharest.com
  5
      TX Bar # 24053119
  6   E. Lawrence Vincent (admitted pro hac vice)
      lvincent@burnscharest.com
  7   TX Bar # 20585590
  8   BURNS CHAREST LLP
      900 Jackson St., Suite 500
  9   Dallas, Texas 75202
 10   Telephone: (469) 904-4550
      Facsimile: (469) 444-5002
 11
 12   Additional Counsel on Signature Page
 13                        UNITED STATES DISTRICT COURT
 14                       CENTRAL DISTRICT OF CALIFORNIA
                                EASTERN DIVISION
 15
 16   RAUL NOVOA, JAIME CAMPOS
      FUENTES, ABDIAZIZ KARIM, and Civil Action No. 5:17-cv-02514-JGB-
 17   RAMON MANCIA individually and on SHKx
 18   behalf of all others similarly situated,
                             Plaintiffs,       PLAINTIFFS’ EX PARTE
 19                                            APPLICATION FOR A
 20   v.                                       TEMPORARY RESTRAINING
                                               ORDER REQUIRING COVID-19
 21   THE GEO GROUP, INC.,                     PREVENTION MEASURES FOR
 22                          Defendant.        NATIONWIDE HUSP CLASS

 23                                                 Hearing: None Set
                                                    The Honorable Jesus G. Bernal
 24
 25
 26
                                                    1
      PLAINTIFFS’ EX PARTE APPLICATION FOR A                               5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
      REQUIRING COVID-19 PREVENTION
      MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 252 Filed 04/06/20 Page 2 of 6 Page ID #:5110




  1             Pursuant to Rule 65(b) of the Federal Rules of Civil Procedure and Local Rule
  2   65-1, Plaintiffs hereby move this Court for emergency relief in the form of a temporary
  3   restraining order directing that GEO to either (a) halt the use of Class Members1 in the
  4   provision of work or services under the HUSP program or (b) protect those Class
  5   Members who provide HUSP services by (i) providing protective clothing and antiseptic
  6   supplies and (ii) conducting testing of all Class Members to detect COVID-19, in light
  7   of the serious risks to their health and safety posed by the current COVID-19 pandemic.
  8   This Application is supported by the accompanying Memorandum in Support of
  9   Plaintiffs’ Ex Parte Application for a Temporary Restraining Order Requiring COVID-
 10   19 Prevention Measures for Nationwide HUSP Class, Declarations, and Exhibits filed
 11   contemporaneously.
 12             Plaintiffs respectfully request that the Court shorten time on, and hear their,
 13   concurrently filed motion for expedited discovery, so that it can be heard at the same
 14   time as this motion for a temporary restraining order.
 15
 16
 17
 18
 19
 20
 21   1
          Class Members include any person who is (a) civilly detained at any GEO immigration detention
 22       center in the United States and (b) subject to a GEO Housing Unit Sanitation Policy (HUSP) at any
          point during their detention excluding (1) individuals detained in GEO’s family residential detention
 23       facility in Karnes City, Texas; (2) individuals detained in the Alexandria Staging Facility in Alexandria,
          Louisiana; (3) any individual detained in the custody of the U.S. Marshall or any other law
 24       enforcement agency at a GEO facility where the company also detains civil immigration detainees
 25       pursuant to contracts with ICE; and (4) civilly detained immigrants detainees held at the Aurora ICE
          Processing Center in Aurora, Colorado at any time before October 22, 2014. Dkt. No. 229 at 2.
 26
                                                             2
          PLAINTIFFS’ EX PARTE APPLICATION FOR A                                            5:17-cv-02514-JGB
          TEMPORARY RESTRAINING ORDER
          REQUIRING COVID-19 PREVENTION
          MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 252 Filed 04/06/20 Page 3 of 6 Page ID #:5111




  1          Counsel of record for Defendants is:
  2
             Colin Barnacle
  3          Christopher J. Eby
             AKERMAN LLP
  4
             1900 Sixteenth Street, Suite 1700
  5          Denver, CO 80202
             T: 303-260-7712
  6
             F: 303-260-7714
  7          colin.barnacle@akerman.com
             christopher.eby@akerman.com
  8
  9          Damien DeLaney
             Ashley Calhoun
 10          David Van Pelt
 11          Michael Gallion
             AKERMAN LLP
 12          601 West Fifth Street Suite 300
 13          Los Angeles, CA 90071
             T: 213-688-9500
 14          F: 213-627-6342
 15          damien.delaney@akerman.com
             ashley.calhoun@akerman.com
 16          david.vanpelt@akerman.com
 17          michael.gallion@akerman.com

 18          Pursuant to Rule 65 of the Federal Rules of Civil Procedure and Local Rule 7-
 19   19.1, counsel for Plaintiffs informed counsel for Defendants of the substance and the
 20   date of this ex parte application by email on March 18, 2020 and by phone on April 6,
 21   2020. Counsel for Defendants did not state whether they oppose the filing of this ex
 22   parte application.
 23
 24
 25
 26
                                                 2
       PLAINTIFFS’ EX PARTE APPLICATION FOR A                           5:17-cv-02514-JGB
       TEMPORARY RESTRAINING ORDER
       REQUIRING COVID-19 PREVENTION
       MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 252 Filed 04/06/20 Page 4 of 6 Page ID #:5112




  1
      Dated: April 6, 2020                     Respectfully submitted,
  2
                                                /s/ Daniel H. Charest
  3
                                               Daniel H. Charest (admitted pro hac vice)
  4                                            dcharest@burnscharest.com
  5                                            TX Bar # 24057803
                                               Will Thompson (CA Bar # 289012)
  6                                            wthompson@burnscharest.com
                                               Warren Burns (admitted pro hac vice)
  7
                                               wburns@burnscharest.com
  8                                            TX Bar # 24053119
                                               E. Lawrence Vincent (admitted pro hac vice)
  9
                                               lvincent@burnscharest.com
 10                                            TX Bar # 20585590
                                               BURNS CHAREST LLP
 11                                            900 Jackson St., Suite 500
 12                                            Dallas, Texas 75202
                                               Telephone: (469) 904-4550
 13                                            Facsimile: (469) 444-5002
 14
                                               Robert Ahdoot (CA Bar # 172098)
 15                                            rahdoot@ahdootwolfson.com
 16                                            Tina Wolfson (CA Bar # 174806)
                                               twolfson@ahdootwolfson.com
 17                                            Theodore W Maya (CA Bar # 223242)
 18                                            tmaya@ahdootwolfson.com
                                               Alex R. Straus (CA Bar # 321366)
 19                                            astraus@ahdootwolfson.com
 20                                            AHDOOT & WOLFSON, PC
                                               10728 Lindbrook Drive
 21                                            Los Angeles, California 90024-3102
 22                                            Telephone: (310) 474-9111
                                               Fax: (310) 474-8585
 23
 24
                                               Korey A. Nelson (admitted pro hac vice)
 25                                            knelson@burnscharest.com
 26
                                                  5
      PLAINTIFFS’ EX PARTE APPLICATION FOR A                               5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
      REQUIRING COVID-19 PREVENTION
      MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 252 Filed 04/06/20 Page 5 of 6 Page ID #:5113




  1                                            LA Bar # 30002
                                               Lydia A. Wright (admitted pro hac vice)
  2                                            lwright@burnscharest.com
                                               LA Bar # 37926
  3
                                               C. Jacob Gower (admitted pro hac vice)
  4                                            jgower@burnscharest.com
                                               LA Bar # 34564
  5
                                               BURNS CHAREST LLP
  6                                            365 Canal Street, Suite 1170
                                               New Orleans, LA 70130
  7                                            Telephone: (504) 799-2845
  8                                            Facsimile: (504) 881-1765
  9                                            R. Andrew Free (admitted pro hac vice)
 10                                            andrew@immigrantcivilrights.com
                                               TN Bar # 030513
 11                                            LAW OFFICE OF R. ANDREW FREE
 12                                            P.O. Box 90568
                                               Nashville, TN 37209
 13                                            Telephone: (844) 321-3221
 14                                            Facsimile: (615) 829-8959

 15                                            Nicole Ramos (admitted pro hac vice)
 16                                            nicole@alotrolado.org
                                               NY Bar # 4660445
 17                                            AL OTRO LADO
 18                                            511 E. San Ysidro Blvd., # 333
                                               San Ysidro, CA 92173
 19                                            Telephone: (619) 786-4866
 20
 21
 22
                                               Attorneys for Plaintiffs

 23
 24
 25
 26
                                                  5
      PLAINTIFFS’ EX PARTE APPLICATION FOR A                                5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
      REQUIRING COVID-19 PREVENTION
      MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 252 Filed 04/06/20 Page 6 of 6 Page ID #:5114




                                 CERTIFICATE OF SERVICE
  1
  2
            On April 6, 2020, I electronically submitted the foregoing document with the
  3
      clerk of the court for the U.S. District Court, Central District of California, using the
  4
      electronic case filing system. I hereby certify that I have provided copies to all counsel
  5
      of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
  6
  7
                                                 /s/ Daniel H. Charest
  8                                             Daniel H. Charest (admitted pro hac vice)
                                                dcharest@burnscharest.com
  9
                                                TX Bar # 24057803
 10                                             BURNS CHAREST LLP
                                                900 Jackson St., Suite 500
 11
                                                Dallas, Texas 75202
 12                                             Telephone: (469) 904-4550
                                                Facsimile: (469) 444-5002
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
                                                   5
       PLAINTIFFS’ EX PARTE APPLICATION FOR A                                5:17-cv-02514-JGB
       TEMPORARY RESTRAINING ORDER
       REQUIRING COVID-19 PREVENTION
       MEASURES FOR NATIONWIDE HUSP CLASS
